             Case 2:19-cv-00722-MJP Document 25 Filed 10/21/19 Page 1 of 10




 1                                                      THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
     KENNETH I. DEANE,
10
                                  Plaintiff,
11
            vs.                                          NO. 2:19-cv-00722-MJP
12
     PACIFIC FINANCIAL GROUP, INC., a                    DEFENDANTS’ MOTION FOR
13   Washington corporation; MEGAN P. MEADE,             TEMPORARY RESTRAINING ORDER
     an unmarried woman; NICOLAS B. SCALZO,
14   a married man; NICOLAS B. SCALZO and                NOTE ON MOTION CALENDAR:
     EVA M. SCALZO, a marital community;                 Monday, October 21, 2019
15   JAMES C. MCCLENDON, a married man;
     JAMES C. MCCLENDON and JOAN A.
16   MCCLENDON, a marital community;
     GAETAN T. SCALZO, a married man;
17   GAETAN T. SCALZO and SHERRIE
     SCALZO, a marital community,
18
                                  Defendants.
19

20                                   I.    RELIEF REQUESTED

21          Defendants,   by   and    through   their    attorneys   of    record,   David   W.    Silke,

22   Nicole E. Demmon, and Gordon Rees Scully Mansukhani, LLP, respectfully move this Court for

23   a Temporary Restraining Order in favor of Defendants and against Plaintiff Kenneth I. Deane,

24   prohibiting him from using, disclosing, copying, storing, transmitting, interfering or otherwise

25   damaging The Pacific Financial Group’s (“TPFG”) confidential and proprietary information; and

26
                                                                          GORDON REES SCULLY
     DEFENDANTS’ MOTION FOR TEMPORARY                                     MANSUKHANI, LLP
     RESTRAINING ORDER – PAGE 1                                           701 5th Avenue, Suite 2100
     (NO. 2:19-cv-00722-MJP)                                              Seattle, WA 98104
                                                                          Telephone: (206) 695-5100
                                                                          Facsimile: (206) 689-2822
             Case 2:19-cv-00722-MJP Document 25 Filed 10/21/19 Page 2 of 10




 1
     from inducing any custodians, consultants, or referral sources to cease doing business with or
 2
     interfering with their relationship with TPFG. In addition, Defendants request that the Court
 3
     enter an Order by which TPFG shall deposit all future amounts payable to Mr. Deane under his
 4
     Employment Agreement into the Court Registry until such time as this matter is resolved.
 5
                                  II. FACTUAL BACKGROUND
 6
     A.     Pacific Financial Group, Inc.
 7
            Defendant Pacific Financial Group, Inc. is an investment adviser registered with the
 8
     U.S. Securities and Exchange Commission with its principal place of business in Bellevue,
 9
     Washington. Founded in 1984, TPFG provides portfolio management solutions to clients who
10
     are referred to TPFG through TPFG’s national network of independent and unaffiliated referring
11
     firms, and these firms’ investment adviser representatives. Meade Decl., ¶3. TPGF manages
12
     accounts for these referring firms and their clients through a variety of programs, which can
13
     include optimizing the fund selections made available through a variable annuity or a retirement
14
     plan’s core fund offerings; separate account management; as well as constructing model
15
     portfolios using TPFG’s proprietary mutual funds within a 401(k) account’s self-directed
16
     brokerage window, which is unique among TPFG’s competitive marketplace. Id. Though TPFG
17
     provides a full suite of management services for all account types, its core business revolves
18
     around portfolio management solutions for retirement accounts (“Pre-Retirement Solutions”) and
19
     its Market Movement Solutions (“MMS™”) management style. Id. Defendants Megan Meade,
20
     Nicolas Scalzo, James McClendon, and Gaetan Scalzo have been officers and/or directors at
21
     TPFG and its affiliated companies.
22
     B.     Kenneth Deane’s Employment and Employment Agreement
23
            Plaintiff Kenneth Deane entered into an Employment Agreement with, and was employed
24
     by, TPFG from October 2007 until January 2019, where he held the position of Executive Vice
25
     President, Eastern Sales. Meade Decl., ¶4. Two central tenets of the Employment Agreement
26
                                                                      GORDON REES SCULLY
     DEFENDANTS’ MOTION FOR TEMPORARY                                 MANSUKHANI, LLP
     RESTRAINING ORDER – PAGE 2                                       701 5th Avenue, Suite 2100
     (NO. 2:19-cv-00722-MJP)                                          Seattle, WA 98104
                                                                      Telephone: (206) 695-5100
                                                                      Facsimile: (206) 689-2822
              Case 2:19-cv-00722-MJP Document 25 Filed 10/21/19 Page 3 of 10




 1
     are: (1) Mr. Deane’s recognition that TPFG’s confidential information “constitutes a valuable,
 2
     special and unique asset of [TPFG]” and (2) as a condition of receiving TPFG’s confidential
 3
     information and preserving TPFG’s competitive edge, Mr. Deane agreed not to engage in certain
 4
     post-separation business activities. Meade Decl., Ex. A, pp. 5 – 6. Specifically, Mr. Deane
 5
     agreed to not, for a period of twelve (12) months following his employment with TPFG: (1)
 6
     solicit the services of any investor client or employee of TPFG to terminate their employment or
 7
     business relationship with TPFG; or (2) induce any custodians, consultants, or referral sources to
 8
     cease doing business with or interfere with their relationship with TPFG. Id. As consideration
 9
     for Mr. Deane’s compliance with these essential elements of the Employment Agreement, TPFG
10
     agreed to pay Mr. Deane, upon separation from the company, a percentage of fees earned by
11
     TPFG, four (4) quarterly payments per year of employment, with a maximum of sixteen (16)
12
     quarterly payments. Id.; see Meade Decl., ¶5.
13
            In the Fall of 2018, Mr. Deane, Defendant Meade and Defendant Scalzo engaged in
14
     multiple discussions and negotiations with Mr. Deane regarding Mr. Deane’s continued role at
15
     TPFG. Unfortunately, the parties were unable to reach an agreement, and on January 22, 2019,
16
     the employment relationship ended. After the employment relationship ended, and pursuant to
17
     the Employment Agreement, Mr. Deane began receiving, and continues to receive, quarterly
18
     payments. Meade Decl., ¶5. These payments are scheduled to continue until January 2023. See
19
     Employment Agreement, 4 – 5.
20
     C.     Plaintiff’s current employer Advisors Capital Management, LLC
21
            It is TPFG’s understanding that Mr. Deane now works for Advisors Capital Management,
22
     LLC (“Advisors Capital”), an investment adviser registered with the U.S. Securities and
23
     Exchange Commission. Like TPFG, Advisors Capital provides portfolio management services
24
     to independent investment advisors and managed account platforms. Monks Decl., ¶5; see
25

26
                                                                       GORDON REES SCULLY
     DEFENDANTS’ MOTION FOR TEMPORARY                                  MANSUKHANI, LLP
     RESTRAINING ORDER – PAGE 3                                        701 5th Avenue, Suite 2100
     (NO. 2:19-cv-00722-MJP)                                           Seattle, WA 98104
                                                                       Telephone: (206) 695-5100
                                                                       Facsimile: (206) 689-2822
             Case 2:19-cv-00722-MJP Document 25 Filed 10/21/19 Page 4 of 10




 1
     Monks Decl., Ex. A. As such, Advisors Capital is a direct competitor of TPFG and in a position
 2
     to profit from Mr. Deane’s knowledge of TPFG’s trade secrets. See Meade Decl., ¶4.
 3
     D.     Plaintiff contacts Kovack Securities, Inc.
 4
            Kovack Securities, Inc. (“Kovack”) is a FINRA member broker dealer and registered
 5
     investment adviser with its principle office in Fort Lauderdale, Florida. Monks Decl., ¶2.
 6
     Kovack has approximately 400 independent financial advisers across the country who provide
 7
     investment products and services to their clients to include the portfolio management solutions
 8
     offered by TPFG. Id. Kovack advisers were permitted to use TPFG’ portfolio management
 9
     services and programs at the time of Mr. Deane’s employment with TPFG, and continue to do so
10
     today. Meade Decl., ¶6. Using the relationship Mr. Deane established while a TPFG employee,
11
     on or about the first week of July 2019, Mr. Deane called Executive Vice President Chris Mills
12
     of Kovack to schedule an in person meeting to discuss Mr. Deane’s new position at Advisors
13
     Capital. Mills Decl., ¶4. The call was transferred to business development consultant Pete
14
     Monks for scheduling. Id. On July 18, 2019, Mr. Deane visited the offices of Kovack and met
15
     with Mr. Monks.     Id. The sole purpose of this meeting was for Mr. Deane to (a) establish a
16
     business relationship with Kovack where one did not previously exist between Kovack and
17
     Advisors Capital, and (b) to have Kovack approve Advisors Capital’s models on its platform in
18
     direct competition with TPFG’s models already on the platform. See Monks Decl., ¶5. After the
19
     initial meeting, Mr. Deane engaged in subsequent email communications regarding the same.
20
     Monks Decl., Ex. B. Kovack immediately informed TPFG of Mr. Deane’s attempt to leverage
21
     his past affiliation with TPFG so as to gain access to Kovack’s platform for his new employer
22
     where no previous relationship existed. Meade Decl., ¶7.
23
                                   III. STATEMENT OF ISSUES
24
            Whether the Court should issue a Temporary Restraining Order against Plaintiff
25
     prohibiting him from: using, disclosing, copying, storing, transmitting, interfering or otherwise
26
                                                                      GORDON REES SCULLY
     DEFENDANTS’ MOTION FOR TEMPORARY                                 MANSUKHANI, LLP
     RESTRAINING ORDER – PAGE 4                                       701 5th Avenue, Suite 2100
     (NO. 2:19-cv-00722-MJP)                                          Seattle, WA 98104
                                                                      Telephone: (206) 695-5100
                                                                      Facsimile: (206) 689-2822
               Case 2:19-cv-00722-MJP Document 25 Filed 10/21/19 Page 5 of 10




 1
     damaging TPFG’s confidential and proprietary information; and from inducing any custodians,
 2
     consultants, or referral sources to cease doing business with or interfere with their relationship
 3
     with TPFG. Additionally, to prevent the further financial harm to TPFG, TPFG seeks permission
 4
     to place the contractual payments (estimated to be in excess of $1,000,000 over the payment
 5
     period) in the Court Registry subject to distribution (if any) in accordance with the Court’s Order
 6
     upon resolution of this matter.
 7
                                        IV. EVIDENCE RELIED UPON
 8
             Defendants rely upon the Declaration of Megan Meade in support of Defendant’s’
 9
     Motion for Temporary Restraining Order, and the exhibits attached thereto; the Declaration of
10
     Peter Monks in support of Defendants’ Motion for Temporary Restraining Order, and the
11
     exhibits attached thereto; the Declaration of Chris Mills in support of Defendants’ Motion for
12
     Temporary Restraining Order, and the exhibits attached thereto; and the Declaration of David
13
     Silke in support of Defendants’ Motion for Temporary Restraining Order, and the exhibits
14
     attached thereto; as well as the Court’s records and pleadings contained herein.
15
                                                  V.    AUTHORITY
16
             Federal Rule of Civil Procedure 65 sets forth the procedure and circumstances under
17
     which a temporary restraining order (“TRO”) or a preliminary injunction may be allowed. A
18
     TRO or preliminary injunction may issue when it: states the reasons why it was issued; states its
19
     terms specifically; and describes in detail—beyond mere reference to the complaint or other
20
     document1—the act or acts restrained or required. Fed. R. Civ. P. 65(d)(1). Specifically, the
21
     moving party must establish (1) a likelihood of success on the merits, (2) that it is likely to suffer
22
     irreparable harm in the absence of preliminary relief, (3) that the balance of hardships tips in its
23
     favor, and (4) that the public interest favors an injunction. Winter v. Natural Resources Defense
24
     1
       Although a number of other circuits read the “no reference” requirement strictly, the 9th Circuit has permitted
25   incorporation by reference, e.g., where the referenced document is “physically attached to the [order] itself.” Reno
     Air Racing Ass’n v. McCord, 452 F.3d 1126, 1132 – 33 (quoting State of California v. Campbell, 138 F.3d 772, 783
26   (9th Cir. 1998).
                                                                                   GORDON REES SCULLY
     DEFENDANTS’ MOTION FOR TEMPORARY                                              MANSUKHANI, LLP
     RESTRAINING ORDER – PAGE 5                                                    701 5th Avenue, Suite 2100
     (NO. 2:19-cv-00722-MJP)                                                       Seattle, WA 98104
                                                                                   Telephone: (206) 695-5100
                                                                                   Facsimile: (206) 689-2822
               Case 2:19-cv-00722-MJP Document 25 Filed 10/21/19 Page 6 of 10




 1
     Counsel Inc., 555 U.S. 7, 20, 129 S. Ct. 365, 172 L.Ed. 2d 249. Further, the court may issue a
 2
     TRO without notice when: specific facts in an affidavit or a verified complaint clearly show that
 3
     immediate and irreparable injury, loss, or damage will result to the movant before the adverse
 4
     party can be heard in opposition; and the movant’s attorney certifies in writing any efforts to give
 5
     notice and the reasons why it should not be required. Fed. R. Civ. P. 65(b)(1).
 6
              The standard for issuing a temporary restraining order is essentially the same as the
 7
     standard for issuing a preliminary injunction. Microsoft v. Premier Selling Techs., 2015 U.S.
 8
     Dist. LEXIS 39012. Whether to grant or deny a TRO or preliminary injunction is a matter
 9
     within the court’s discretion. See Miss Universe, Inc. v. Flesher, 605 F.2d 1130, 1132-33 (9th
10
     Cir. 1979). The court may order the party against whom the TRO is issued to show cause as to
11
     why the TRO should not convert to a preliminary injunction. Microsoft, 2015 U.S. Dist. LEXIS
12
     39012.
13
     A.       TPFG has legal and equitable rights in the counterclaim presented in its Answer
14
              The facts outlined above serve as the basis for TPFG’s counterclaim for Breach of
15
     Contract. See Defendant’s Answer. Mr. Deane entered into a binding Employment Agreement
16
     upon his employment with TPFG, which contained reasonably limited non-solicitation and
17
     confidentiality/nondisclosure provisions.    Meade Decl., ¶4; see Meade Decl., Ex. A.            In
18
     exchange, Mr. Deane is receiving monthly payments that are scheduled to continue through
19
     January 2023. Mr. Deane is in breach of his Employment Agreement by using information not
20
     generally known to the public relating to the business of TPFG, and interfering with TPFG’s
21
     referral sources. Meade Decl., ¶¶7 – 8; see Monks Decl., ¶5. While employed by TPFG, Mr.
22
     Deane had access to TPFG’s most valuable information: its confidential and proprietary
23
     information. Meade Decl., ¶4. Advisors Capital knew that Mr. Deane was previously employed
24
     by TPFG and that he had access and knowledge of TPFG’s confidential and proprietary
25
     information. It is incontrovertible that Mr. Deane and Advisors Capital have used TPFG’s
26
                                                                        GORDON REES SCULLY
     DEFENDANTS’ MOTION FOR TEMPORARY                                   MANSUKHANI, LLP
     RESTRAINING ORDER – PAGE 6                                         701 5th Avenue, Suite 2100
     (NO. 2:19-cv-00722-MJP)                                            Seattle, WA 98104
                                                                        Telephone: (206) 695-5100
                                                                        Facsimile: (206) 689-2822
              Case 2:19-cv-00722-MJP Document 25 Filed 10/21/19 Page 7 of 10




 1
     confidential and proprietary information to compete with TPFG and to interfere with TPFG’s
 2
     business in violation of his Employment Agreement and civil law. TPFG has become aware of a
 3
     specific referral source that Mr. Deane and Advisors Capital have interfered with. Monks Decl.,
 4
     ¶5. On July 18, 2019, TPFG transmitted a cease and desist letter to Mr. Deane and was assured
 5
     by Mr. Deane’s counsel that no breach has occurred or would occur. Silke Decl., Ex. A; Silke
 6
     Decl., ¶5. Despite the assurance, Mr. Deane breached the agreement both on the day Mr.
 7
     Deane’s counsel provided the assurance and thereafter. Monks Decl., ¶5. As such, TPFG’s
 8
     request for a TRO should be granted as its allegations in its Answer set forth a valid
 9
     counterclaim that would entitle TPFG to the relief demanded in its counterclaim.
10
     B.     Mr. Deane and Advisors Capital present an immediate and ongoing harm to TPFG
11
            TPFG’s business faces no greater threat than the use and disclosure of its confidential and
12
     proprietary information—especially by or to a direct competitor. See Meade Decl., ¶8. TPFG
13
     and Advisors Capital are direct competitors in the investment advice and portfolio management
14
     marketplace. Knowing Mr. Deane possessed TPFG trade secrets is likely why Advisors Capital
15
     hired Mr. Deane. TPFG’s damages potentially began when Mr. Deane started to engage in
16
     conversations with Advisors Capital prior to his employment with Advisors Capital, and such
17
     threat is immediate and will continue to be ongoing until Mr. Deane is enjoined from further
18
     harming TPFG’s business. Furthermore, with every payment made to Mr. Deane, TPFG is
19
     harmed financially as the probability of recovering any ill-gotten gains as a result of Mr. Deane’s
20
     breach at the conclusion of this matter are unlikely. See Meade Decl., ¶5.
21
     C.     TPFG will suffer irreparable harm if the TRO is not issued as there is no adequate
22          legal remedy to protect TPFG’s interest.
23          TPFG must attempt to limit the spread of its confidential and proprietary information
24   through a TRO. Unfortunately, TPFG’s confidential and proprietary information is intangible
25   and cannot be returned or surrendered easily. Likewise, clients lost, or reputation and good will
26
                                                                        GORDON REES SCULLY
     DEFENDANTS’ MOTION FOR TEMPORARY                                   MANSUKHANI, LLP
     RESTRAINING ORDER – PAGE 7                                         701 5th Avenue, Suite 2100
     (NO. 2:19-cv-00722-MJP)                                            Seattle, WA 98104
                                                                        Telephone: (206) 695-5100
                                                                        Facsimile: (206) 689-2822
              Case 2:19-cv-00722-MJP Document 25 Filed 10/21/19 Page 8 of 10




 1
     damaged, as a result of Mr. Deane’s violation of the non-solicitation provision of his
 2
     Employment Agreement cannot be restored.          As such, the damage caused by the use or
 3
     disclosure of confidential and proprietary information and Mr. Deane’s solicitation and
 4
     interference with TPFG clients cannot be contained unless it is enjoined by the court through a
 5
     TRO.    TPFG will continue to suffer irreparable harm from the use and disclosure of its
 6
     confidential and proprietary information, and the loss of clients through Mr. Deane’s incurable
 7
     breach of the Employment Agreement’s non-solicitation and protection of confidential
 8
     information provisions, until Mr. Deane is enjoined from using such information and soliciting
 9
     TPFG’s clients. Meade Decl., ¶8. Further, based upon Advisors Capital’s response to TPFG’s
10
     cease and desist letter, Plaintiff has apparently not shared with his employer the agreement he is
11
     under. Silke Decl., ¶6.
12
                                         VI. CONCLUSION
13
            Mr. Deane’s counsel claimed in writing that Mr. Deane would abide by the provisions of
14
     the Employment Agreement by acknowledging TPFG’s cease and desist letter. Yet the
15
     declarations and supporting documentation in this case show that unlawful solicitation continued
16
     to occur after Mr. Deane’s counsel’s confirmation. Mr. Deane continues to violate the non-
17
     solicitation, non-interference, and confidential information protection clauses of the Employment
18
     Agreement as set forth herein. He should not be allowed to continue to receive the benefit of the
19
     payments under the Employment Agreement while at the same time ignoring and violating his
20
     own obligations under the Employment Agreement.           Accordingly, Defendants respectfully
21
     request this Court enter a TRO preventing Mr. Deane from using, disclosing, copying, storing,
22
     transmitting, interfering or otherwise damaging TPFG’s confidential and proprietary
23
     information, as well as soliciting TPFG’s clients and interfering with TPFG’s business in
24
     violation of the Employment Agreement. No security is necessary in this instance since the TRO
25
     would be preserving the status quo pending the outcome of litigation.
26
                                                                       GORDON REES SCULLY
     DEFENDANTS’ MOTION FOR TEMPORARY                                  MANSUKHANI, LLP
     RESTRAINING ORDER – PAGE 8                                        701 5th Avenue, Suite 2100
     (NO. 2:19-cv-00722-MJP)                                           Seattle, WA 98104
                                                                       Telephone: (206) 695-5100
                                                                       Facsimile: (206) 689-2822
              Case 2:19-cv-00722-MJP Document 25 Filed 10/21/19 Page 9 of 10




 1
            Alternatively, Defendants respectfully request the Court order a show cause hearing
 2
     within 14 days of this motion for Plaintiff to show cause why this TRO should not convert to
 3
     preliminary injunction.
 4
            DATED: October 21, 2019.              Respectfully submitted by:
 5
                                                  GORDON REES SCULLY MANSUKHANI LLP
 6
                                                  By: /s/ David W. Silke
 7                                                    David W. Silke, WSBA #23761
                                                      Nicole E. Demmon, WSBA #45322
 8                                                    Gordon Rees Scully Mansukhani, LLP
                                                      701 Fifth Avenue, Suite 2100
 9                                                    Seattle, WA 98104
                                                      Phone: (206) 695-5100
10                                                    Fax:      (206) 689-2822
                                                      E-Mails: dsilke@grsm.com
11                                                           ndemmon@grsm.com

12                                                Attorneys for Defendants:
                                                  Pacific Financial Group, Inc.;
13                                                Megan P. Meade;
                                                  Nicholas B. Scalzo and Eva M. Scalzo;
14                                                James C. McClendon and Joan A. McClendon;
                                                  and Gaetan T. Scalzo and Sherrie Scalzo
15

16

17

18

19

20

21

22

23

24

25

26
                                                                   GORDON REES SCULLY
     DEFENDANTS’ MOTION FOR TEMPORARY                              MANSUKHANI, LLP
     RESTRAINING ORDER – PAGE 9                                    701 5th Avenue, Suite 2100
     (NO. 2:19-cv-00722-MJP)                                       Seattle, WA 98104
                                                                   Telephone: (206) 695-5100
                                                                   Facsimile: (206) 689-2822
                                 Case 2:19-cv-00722-MJP Document 25 Filed 10/21/19 Page 10 of 10




            1                                            CERTIFICATE OF SERVICE
            2                    I hereby certify that on October 21, 2019, I electronically filed the foregoing document

            3 entitled DEFENDANTS’ MOTION FOR TEMPORARY RESTRAINING ORDER, the

            4 accompanying DECLARATION OF DAVID W. SILKE IN SUPPORT OF DEFENDANTS’

            5 MOTION FOR TEMPORARY RESTRAINING ORDER, DECLARATION OF CHRIS MILLS

            6 IN SUPPORT OF DEFENDANTS’ MOTION FOR TEMPORARY RESTRAINING ORDER,

            7 DECLARATION OF MEGAN P. MEADE IN SUPPORT OF DEFENDANTS’ MOTION FOR

            8 TEMPORARY RESTRAINING ORDER, and the DECLARTION OF PETER MONKS IN

            9 SUPPORT OF DEFENDANTS’ MOTION FOR TEMPORARY RESTRAINING ORDER, with

          10 the Clerk of the Court using the CM/ECF system which will send notification of such filing to the

          11 following registered participants:

          12                     Case No. 2:19-cv-00722-MJP Electronic Filing Notice List:

          13                     Plaintiff’s Attorney:
                                  Howard Rosen:
          14                        jhr@jonrosenlaw.com; pf@jonrosenlaw.com
          15
                             DATED this 21st day of October, 2019.
          16
                                                                     /s/ Karen A. Hansen
          17                                                         Karen A. Hansen, Legal Assistant
                                                                     kahansen@grsm.com
          18

          19

          20

          21
8011114_Transition/47841497v.1

          22

          23

          24

          25

          26
                                                                                          GORDON REES SCULLY
                   DEFENDANTS’ MOTION FOR TEMPORARY                                       MANSUKHANI, LLP
                   RESTRAINING ORDER – PAGE 10                                            701 5th Avenue, Suite 2100
                   (NO. 2:19-cv-00722-MJP)                                                Seattle, WA 98104
                                                                                          Telephone: (206) 695-5100
                                                                                          Facsimile: (206) 689-2822
